Case 2:16-cr-00084-JDL Document 173 Filed 01/25/21 Page 1 of 3          PageID #: 1707




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
                                        )
                    v.                  ) 2:16-cr-00084-JDL
                                        )
MUSTAFA HASSAN,                         )
                                        )
      Defendant.                        )


               ORDER ON MOTION FOR RECONSIDERATION

      In August 2020, Mustafa Hassan filed an amended motion for compassionate

release under 18 U.S.C.A. § 3582(c)(1)(A)(i) (West 2021), based on the alleged health

risks he faces in federal custody due to the COVID-19 pandemic (ECF No. 163). On

October 21, 2020, I issued an order denying Hassan’s motion (ECF No. 169). Hassan

now moves for reconsideration of my order denying his motion for compassionate

release (ECF No. 170).

      In his current motion, Hassan asserts that there are new cases of COVID-19

at the facility where he is incarcerated, FCI Fort Dix. He also argues that he has

demonstrated rehabilitation and growth during his time in prison, and requests that

I appoint counsel to help him seek reconsideration, as I did for his original

compassionate release motion. When I denied Hassan’s motion for compassionate

release, I found that he had not established extraordinary and compelling reasons to

support his release because he had not shown that he is at a heightened risk of severe

illness from the virus due to his medical condition or race. Moreover, in that order, I

acknowledged that FCI Fort Dix had a number of confirmed positive cases, but
Case 2:16-cr-00084-JDL Document 173 Filed 01/25/21 Page 2 of 3          PageID #: 1708




concluded that Hassan’s failure to establish that he is at a heightened risk of severe

illness from the virus precluded a finding of extraordinary and compelling reasons.

In his motion for reconsideration, Hassan has not provided any new evidence or

argument regarding his medical condition, race, or any other characteristic that

might place him at a heightened risk of severe illness from COVID-19. Because

Hassan’s motion does not present any new evidence or assertions that would support

a finding of extraordinary and compelling reasons, I deny his motion.

      Additionally, because the matter is not “factually complex and legally

intricate” and involves no “undeveloped” facts, I decline to appoint counsel. United

States v. Mala, 7 F.3d 1058, 1064 (1st Cir. 1993).

      There is one final issue that needs comment. In his reply to the Government’s

response to his motion for reconsideration, Hassan asserts that he was scheduled to

be transferred to a residential reentry center (RRC, i.e., a halfway house) on January

19, 2021, and that in late December, in preparation for that transfer, the Bureau of

Prisons placed him in a “quarantine” unit with a number of other people awaiting

transfer. On January 14, 2021, Hassan was informed that his RRC transfer would

be delayed until February 16 because another person in the quarantine unit had

tested positive a few days earlier. Hassan asserts that the BOP will continue to delay

his RRC transfer if he is again exposed to the virus, and states that this is likely

because he is now in a unit with active cases. He requests that I order him released

to home confinement instead of to an RRC.

      Hassan’s assertions call into question the wisdom of quarantining confined

persons en masse during a pandemic. However, absent a court-ordered sentence

                                          2
Case 2:16-cr-00084-JDL Document 173 Filed 01/25/21 Page 3 of 3        PageID #: 1709




reduction under § 3582(c)(1)(A) or similar relief, the BOP has plenary authority over

“the place of [a] prisoner’s imprisonment.” 18 U.S.C.A. § 3621(b) (West 2021); see

Tapia v. United States, 564 U.S. 319, 331 (2011). Because Hassan has not established

extraordinary and compelling reasons to support compassionate release, I lack

authority to grant the relief he seeks.

      It is therefore ORDERED that Hassan’s motion for reconsideration (ECF No.

170) is DENIED.



      SO ORDERED.

      Dated this 25th day of January, 2021.


                                                     /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          3
